77 F.3d 484
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND,and Howard McDougall, Trustee, Plaintiffs-Appellees,v.The MASON AND DIXON LINES, INC., Defendant-Appellant.
No. 95-2026.
United States Court of Appeals, Seventh Circuit.
Submitted Jan. 29, 1996.*Decided Feb. 7, 1996.

Before COFFEY, EASTERBROOK and TERENCE T. EVANS, Circuit Judges.

ORDER

1
On the authority of Central States Pension Fund v. Central Cartage Co., No. 94-3823 (7th Cir.  Jan. 22, 1996), the award of attorneys' fees is affirmed.   Because § 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D) is a fee-shifting statute, the Pension Fund is entitled to an award of fees for the time reasonably incurred in defending the district court's award.   See Commissioner of INS v. Jean, 496 U.S. 154 (1990) (so holding for the Equal Access to Justice Act, the model for the fee-shifting provision in ERISA).   It should submit an appropriate statement within 14 days.


2
AFFIRMED.